FILED
                           NOT FOR PUBLICATION
                                                                               FEB 16 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN ROGERS; et al.,                             No.   20-15689

              Plaintiffs-Appellants,             D.C. No. 3:20-cv-01938-VC

 v.
                                                 MEMORANDUM*
LYFT, INC.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Vince Chhabria, District Judge, Presiding

                          Submitted February 14, 2022**
                            San Francisco, California

Before: SILER,*** S. R. THOMAS, and CALLAHAN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Plaintiffs appeal from the district court’s decision to compel arbitration and

dismiss the arbitrable claims. We affirm. We have jurisdiction pursuant to 28

U.S.C. § 1291. See also Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072,

1074 (9th Cir. 2014) (holding when a district court determines all of the claims

raised in an action are subject to arbitration, it may either stay the action or dismiss

it, and a dismissed action is subject to appeal). We review a decision to grant a

motion to compel arbitration de novo. Casa del Caffe Vergnano S.P.A. v.

ItalFlavors, LLC, 816 F.3d 1208, 1211 (9th Cir. 2016).

      At issue in this appeal is whether Lyft drivers are engaged in interstate

commerce and therefore exempt from the Federal Arbitration Act (“FAA”). See

Romero v. Watkins & Shepard Trucking, Inc., 9 F.4th 1097, 1100 (9th Cir. 2021)

(“[Section] 1 of the FAA exempts from the Act’s coverage all ‘contracts of

employment of seamen, railroad employees, or any other class of workers engaged

in foreign or interstate commerce.’” (quoting 9 U.S.C. § 1) (emphasis added)).

      We recently decided this question in Capriole v. Uber Techs., Inc., 7 F.4th

854 (9th Cir. 2021), holding that rideshare drivers “do not fall within the ‘interstate

commerce’ exemption from the FAA.” Id. at 861. Because Capriole controls the

outcome in this case, we affirm the judgment of this district court.

      All pending motions are denied. AFFIRMED.


                                            2